Citation Nr: 1109356	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of exposure to herbicides.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of exposure to herbicides.



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In April 2009 and May 2010, the Board remanded the current issues for further evidentiary development.  Pursuant to the Board's remand directives, the Veteran was scheduled to present testimony before a Decision Review Officer at the RO in November 2010.  However, in correspondence dated and received in November 2010, the Veteran withdrew his hearing request.

Despite the fact that no supplemental statement of the case was issued following the Board's May 2010 remand, the Board concludes that further remand to the agency of original jurisdiction (AOJ) is not necessary, because no additional relevant evidence has been received since the Board's May 2010 remand with regard to the current claims on appeal.  See 38 C.F.R. § 19.31(b) (2010) (a supplemental statement of the case will be furnished to the Veteran upon the AOJ's receipt of additional pertinent evidence) (emphasis added); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Thus, the Board has determined that its May 2010 remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action, and the Board will proceed to consider the current claims based upon the evidence already of record.

In its May 2010 decision, the Board also denied entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal.

For reasons explained below, the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are once again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Left ear hearing loss was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.

2.  Hearing loss for VA purposes is not currently shown in the right ear.

3.  Tinnitus was not shown in service or reported for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This February 2007 letter, as well as a February 2008 letter, also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, a July 2007 letter asked the Veteran to provide additional information and evidence regarding his claims.  The case was last readjudicated in February 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, private treatment records, VA treatment records and examination reports, a Social Security Administration (SSA) decision, lay evidence, and hearing testimony pertaining to an unrelated claim.

The Board notes that the records concerning the SSA award are not associated with the claims file.  However, the SSA decision reveals that those benefits were awarded in 1994 for fibromyalgia.  The decision did not mention bilateral hearing loss or tinnitus at all.  As such, these records are not relevant to the bilateral hearing loss and tinnitus claims, and therefore do not need to be obtained pursuant to the current adjudication of these issues.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has bilateral hearing loss and tinnitus related to noise exposure in service.  Specifically, the Veteran has alleged that he was exposed to noise in service from mortars, rocket fire, machine gun fire, artillery fire, small arms fire, air strikes, bombings, and heavy combat during the Vietnam War.  He has also described specific incidents in service when he was exposed to loud noise, including his tank striking a land mine and a rocket exploding right outside of a bunker he dove into during an incoming mortar attack on his base.  The Veteran has alleged that his tinnitus began during military service.  He has also asserted that he did not have any loud post-service occupational or recreational noise exposure.

The Veteran's service treatment records are negative for any complaints, findings, or treatment of hearing loss or tinnitus in either ear.  At his September 1966 service enlistment examination, audiometric testing revealed normal hearing bilaterally, and the Veteran denied any ear trouble or hearing loss on an accompanying report of medical history.  At his September 1969 service separation examination, audiometric testing again revealed normal hearing bilaterally, and the Veteran once again denied any ear trouble or hearing loss on an accompanying report of medical history.

Following his discharge from service, the first medical evidence of record documenting the Veteran's report of hearing trouble consists of a July 1998 private treatment record, which noted a two-month history of some perception of sinus abnormality manifested by symptoms including worsening tinnitus.  Thereafter, private treatment records dating from August 1998 through January 1999 noted the Veteran's complaints of his ears ringing and tinnitus.

In a May 2006 private treatment record, the Veteran reported ringing in his ears after the use of Flomax for an unrelated problem.  It was noted that the Veteran was not sure of the exact association, but that there seemed to be an association.  The examining physician noted that no one could prove or disprove that the Veteran's ringing was not coming from the use of Flomax, although it was not listed in the product profile, unless he stopped using the medication.  An accompanying private audiogram in May 2006 revealed bilateral hearing loss, and the examining physician noted that such testing demonstrated a typical pattern of high frequency hearing loss that is associated with ringing.  Private treatment records dated in August 2006 and September 2006 noted the Veteran's complaints of tinnitus.

The Veteran underwent a private tinnitus evaluation in November 2006.  On that occasion, he reported that his tinnitus had begun five months prior, just shortly after he began taking Flomax, and that it consisted of a constant ringing in his left ear only that increased in loudness when grinding his teeth, eating, or lying down, and occasionally he could hear the tinnitus in his right ear.  He denied hearing loss in either ear, although it was noted that the May 2006 private audiological testing had identified a moderate high frequency sensorineural hearing loss with fair speech recognition scores bilaterally at a normal conversational level.  The Veteran reported a long history of military and occupational noise exposure.  Distortion product otoacoustic emissions were measured at the current November 2006 evaluation and were absent for both ears consistent with the audiogram, and the examining physician noted that this suggested the hearing loss was cochlear in origin.  During the tinnitus evaluation, the tinnitus was unable to be matched, as the Veteran reported that he was not hearing the tinnitus at the time of testing and was unable to remember what the pitch sounded like.  It was noted that often during the evaluation, the Veteran referred to the cause of his tinnitus as his teeth or his fibromyalgia.  Thereafter, a March 2007 private treatment record noted the Veteran's complaints of tinnitus.

The Veteran underwent a VA audiological examination in April 2007.  On that occasion, the Veteran described his general in-service noise exposure as well as the two specific incidents in service of acoustic trauma outlined above.  The Veteran reported that the land mine incident resulted in tinnitus for approximately two weeks in service, and that the rocket incident resulted in a temporary threshold shift in hearing for three weeks in service with gradual recovery and tinnitus that remained ever since.  Overall, the Veteran described gradual hearing loss onset, as well as more intense tinnitus, since his discharge from military service.  He also asserted that hearing protection devices were not provided during his military service, and he denied any occupational or recreational noise exposure.

An accompanying VA audiogram in April 2007 revealed puretone thresholds in the left ear ranging from 15 to 40 decibels at 500 to 4000 Hertz and speech discrimination at 96 percent for the left ea.  In the right ear, puretone thresholds measured 35 decibels at 3000 Hertz and 4000 Hertz and ranging from 15 to 25 decibels in the other frequencies from 500 to 2000 Hertz.  Speech discrimination was 98 percent for the right ear.  The examiner also assessed the Veteran with constant tinnitus in both ears.  After reviewing the claims file, the examiner noted that normal hearing was revealed at the time of the Veteran's service discharge examination, and also noted that his service treatment records were negative for complaints of hearing loss or tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were not due to military noise exposure.

Thereafter, private and VA treatment records dating from May 2007 through December 2009 noted the Veteran's complaints of his ears ringing and tinnitus.

Upon review of the record, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  Neither bilateral hearing loss nor tinnitus was shown in service or for many years thereafter.  In this regard, post-service private treatment records reflect that the Veteran was not assessed with tinnitus until July 1998 (nearly 30 years after his service discharge) and was not assessed with bilateral hearing loss until May 2006 (more than 35 years after his service discharge).  The April 2007 VA examiner reviewed the claims file, considered the Veteran's service treatment records, thoroughly interviewed and examined the Veteran, and provided a rationale for the opinion that the Veteran's current hearing loss and tinnitus were not due to military noise exposure.  

With regard to the Veteran's right ear, the Board acknowledges the results of the private May 2006 audiogram.  However, this May 2006 report is not indicative of the current presence of hearing loss.  Since his current claim was filed in January 2007, the findings on reliable VA audiometric testing have failed to reveal that the Veteran currently has a right ear hearing loss disability consistent with 38 C.F.R. § 3.385 (2010).  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Therefore, service connection for right ear hearing loss must be denied.

While the Veteran contends that he has bilateral hearing loss related to his noise exposure in service, the Veteran has no medical training and his opinion on this point is not competent medical evidence.  In this regard, audiological disorders such as sensorineural hearing loss require objective testing to diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms he experienced in service or following service are in any way related to his current symptoms requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the only medical opinion specifically addressing the relationship between the Veteran's current hearing loss and service is against the claim.

Additionally, while the Veteran currently reports that he has experienced tinnitus during service and continuing since then, the Board finds such contentions are not consistent with the other evidence of record.  In this regard, the Veteran denied ear problems at his separation examination.  Tinnitus was first noted in a July 1998 record, which the Veteran associated with sinus problems.  In May 2006 he reported tinnitus beginning after using Flomax.  In November 2006, he underwent an evaluation for tinnitus which he stated had begun five months prior, just shortly after he began taking Flomax.  The Veteran also kept referring to the cause of his tinnitus as his teeth or his fibromyalgia to the examiner.  Despite his military history including significant noise exposure being reported to the physician, at that time the Veteran made no reference to tinnitus being caused by his service or having existed since his military service.  It was not until after he filed his claim for compensation in January 2007 that he began reporting that his tinnitus has existed since his military service.  In this regard, his statements to private providers reflect no more than intermittent periods of experiencing tinnitus post service, all being attributed by the Veteran to acute (sinus problems) and/or new causes (medication, teeth grinding, fibromyalgia).  Had the Veteran been experiencing tinnitus ever since service, it is unlikely he would not have mentioned such to his treatment providers, especially when he was specifically being evaluated for tinnitus and his history of noise exposure in service was mentioned to the examiner.  Accordingly, the Board finds the Veteran's current contention of experiencing tinnitus continuously since his military service is less credible and probative than statements made to his treating providers prior to the inception of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

Further, there is no probative medical opinion linking his current tinnitus to service.  The April 2007 VA examiner reviewed the claims file, considered the Veteran's service treatment records, thoroughly interviewed and examined the Veteran, and provided a rationale for the opinion that the Veteran's tinnitus was not due to military noise exposure.  Therefore, the Board finds such medical opinion to be more probative than the Veteran's lay assertions as to the etiology of his tinnitus.   

Further, a May 2006 statement by a private treatment provider indicated that the Veteran's hearing loss demonstrated a typical pattern of high frequency hearing loss that is associated with ringing in the ear.  However, the Veteran's hearing loss is not service connected.  Moreover, while a May 2007 statement from private Dr. M. noted multiple conditions including complaints of ringing in the ear and later in the letter provided a nonspecific statement that the Veteran's symptoms were related to Agent Orange exposure, the examiner did not diagnose tinnitus or list the condition as being the result of such exposure, despite specifically diagnosing other conditions as being due to Agent Orange exposure.  In any event, tinnitus is not a condition recognized under 38 C.F.R. § 3.309(e) as being result of herbicide exposure.  Further, Dr. M.'s statement does not specifically link tinnitus to herbicide exposure nor provide any rationale.  Accordingly, to the extent the Dr. M.'s letter constitutes a competent medical opinion concerning tinnitus, it is entitled to no probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight and credibility of the evidence).

In sum, the Board finds that the most competent and probative evidence indicates that hearing loss and tinnitus were not shown in service or for many years thereafter, and the most probative evidence fails to link current left ear hearing loss and current tinnitus to service.  Furthermore, the competent evidence of record fails to reflect hearing loss for VA purposes in the Veteran's right ear during the period of the current claim.  Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

In an October 1986 private treatment record, it was noted that the Veteran had a laminectomy in 1984 and had recently developed bilateral sensory loss in his upper and lower extremities.  An electromyograph (EMG) at that time was normal, but the examining physician noted that it was still possible that the Veteran may be evolving a neuropathy.  At an April 2007 VA PTSD examination, it was noted in pertinent part that the Veteran's medical history was significant for neuropathy, and an Axis III diagnosis of neuropathy was rendered.  Thereafter, at a December 2009 VA PTSD examination, it was noted in pertinent part that the Veteran presented with a history of peripheral neuropathy, and an Axis III diagnosis of peripheral neuropathy was rendered.  

The record reflects that the Veteran is currently receiving Social Security Administration (SSA) disability benefits, which were awarded in 1994 for fibromyalgia.  However, an application for SSA benefits and any underlying records upon which the decision is based are not contained in the claims file.  In a January 2010 statement, the Veteran stated that he had been on SSA disability for 18 years for a "severe nerve disease" which may be related to his service in Vietnam, particularly to exposure to Agent Orange, tear gas, nerve gas, and other environmental agents.  Thus, the Board has determined that the missing SSA records may be relevant to his current claims for service connection for peripheral neuropathy.  Therefore, on remand, a request should be made to the SSA for all records pertaining to the Veteran, including his claim for benefits as well as any medical evidence relied upon in making the decision.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

All relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his peripheral neuropathy of both upper and lower extremities at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Contact the SSA and request copies of all records pertinent to the Veteran, including his claim for benefits as well as any medical evidence relied upon in making the decision.  Any negative search result should be noted in the record and communicated to the Veteran.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


